Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 1 of 41 PageID #:37




                     EXHIBIT C

                                  TO


     COMPLAINT FOR PATENT
        INFRINGEMENT
CASES – JETech Official Online Store
                     Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 2 of 41 PageID #:38
                                                                          Contact Us          My Account                     0

                                                                         Search Here                                              

                                             




  Home / Product




  CASES
  Showing 1–12 of 151 results
                                                                                                            Sort byby
                                                                                                            Sort   popularity
                                                                                                                      popularity




    JETech Case for Apple              JETech Laptop Sleeve for          JETech Case for Apple          JETech Case for Apple
  iPhone SE 2nd Generation,            13.3-Inch Notebook Tablet        iPhone XS and iPhone X,       iPhone SE 2nd Generation,
  iPhone 8 and iPhone 7, 4.7-            iPad Tab, Waterproof             Protective Cover with       iPhone 8 and iPhone 7, 4.7-
    Inch, Shock-Absorption             Shock Resistant Bag Case          Metal Kickstand, Shock-        Inch, Shock-Absorption
     Bumper Cover, Anti-                with Accessory Pocket –          Absorption and Carbon           Bumper Cover, Anti-
             $12.99                               $16.99                        $9.99                            $11.99
           Add to cart                           Add to cart                   Add to cart                      Add to cart




https://www.ijetech.com/product-category/cases/[06/26/2020, 11:43:10]
CASES – JETech Official Online Store
                     Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 3 of 41 PageID #:39




    JETech Case for Apple                JETech Case for Apple                JETech Case for Apple      JETech Case for Galaxy
   iPhone Xs Max 6.5-Inch,                iPhone XR 6.1-Inch,               iPhone 6s Plus and iPhone   S10e, 5.8-Inch, Dual Layer
  Shock-Absorption Bumper              Shock-Absorption Bumper                 6 Plus, [Ring Holder       Protective Cover with
   Cover, HD Clear – J3751              Cover, HD Clear – J3750             Kickstand] Cover, Shock-    Shock-Absorption, Grey –
                                                                             Absorption Bumper, HD                 3472
             $9.99                               $11.99                              $10.99                      $7.99
           Add to cart                          Add to cart                         Read more                  Add to cart




  JETech Case for Samsung              JETech Case for iPhone 11            JETech Case for Nintendo     JETech Case for Apple
  Galaxy S7 Edge Protective            Pro Max (2019), 6.5-Inch,             Switch 2017, Protective     iPhone 7 and iPhone 8,
     Cover with Shock-                 Shock-Absorption Bumper               Grip Cover with Shock-      Ring Holder Kickstand,
   Absorption and Carbon                Cover, Anti-Scratch Clear             Absorption and Anti-      Shock-Absorption Bumper
    Fiber Design Black –                Back HD Clear – J3492                Scratch Design Blue –      Cover HD Clear – 3427A-
             $9.99                                $9.99                              $21.99                      $10.99
           Add to cart                          Add to cart                         Add to cart                Add to cart




                                         1         2          3         …      12         13      →




     Categories

        CASES
             Apple

             Samsung
https://www.ijetech.com/product-category/cases/[06/26/2020, 11:43:10]
CASES – JETech Official Online Store
                      Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 4 of 41 PageID #:40
             Others


        SCREEN PROTECTORS

        CABLES & ADAPTERS

        OTHERS




                                                                        Support
         Search products…
                                                                              Product Registration
      Search
      Search                                                                  Warranty Claim
                                                                              Warranty Policy
                                                                              Contact Us
                                                                              FAQ
                                                                              Privacy Policy




    Find Us                                                             Follow Us

    Tel: US/Canada: 1-800-266-9986
    Mexico: 1-800-099-6418

    Hours: Mon-Fri 9:00 am-5:00 pm CST (US)                             Email: support@ijetech.com
    Mon-Fri 9:00 am-5:00 pm CDT (MX)




                                              Copyright @ 2020 - JETech. All Right Reserved.


https://www.ijetech.com/product-category/cases/[06/26/2020, 11:43:10]
CASES – Page 2 – JETech Official Online Store
                     Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 5 of 41 PageID #:41
                                                                               Contact Us         My Account                     0

                                                                               Search Here                                            

                                            




  Home / Product   ( Page2 )




  CASES
  Showing 13–24 of 151 results
                                                                                                                Sort byby
                                                                                                                Sort   popularity
                                                                                                                          popularity




    JETech Case for Apple                JETech Case for Apple               JETech Case for Apple         JETech Case for Samsung
   iPhone 6 Plus and iPhone            iPhone 7 Plus and iPhone 8          iPhone SE, iPhone 5S and            Galaxy S6, Shock-
  6s Plus, Shock-Absorption                Plus, Ring Holder                   iPhone 5, Shock-               Absorption TPU and
     Bumper Cover, Anti-                   Kickstand, Shock-               Absorption Bumper Cover,          Replaceable PC Cover
  Scratch Clear Back, Gold –           Absorption Bumper Cover,             Anti-Scratch Clear Back,        Ultra Slim Fit, Silver –
             $9.99                               $10.99                             $9.99                            $11.99
            Read more                           Add to cart                        Add to cart                      Add to cart




https://www.ijetech.com/product-category/cases/page/2/[06/26/2020, 11:49:55]
CASES – Page 2 – JETech Official Online Store
                     Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 6 of 41 PageID #:42




  JETech Case for Samsung               JETech Case for Apple                JETech Case for Apple        JETech Case for Apple
  Galaxy S7 Edge Protective           iPhone SE 2nd Generation,            iPhone 8 Plus and iPhone 7   iPhone 8 Plus and iPhone 7
     Cover with Shock-                iPhone 8 and iPhone 7, 4.7-            Plus, 5.5-Inch, Shock-       Plus, 5.5-Inch, Shock-
   Absorption and Carbon                Inch, Shock-Absorption             Absorption Bumper Cover,     Absorption Bumper Cover,
    Fiber Design, Blue –                 Bumper Cover, Anti-                Anti-Scratch Clear Back,     Anti-Scratch Clear Back,
             $11.99                              $11.99                            SSSSS
                                                                                   sssss                         $11.99
            Read more                           Add to cart                         $11.99                      Add to cart
                                                                                   Add to cart




    JETech Case for Apple                JETech Case for Apple               JETech Slim-Fit Case         JETech Case for Apple
  iPhone 8 Plus and iPhone 7            iPhone 6 Plus and iPhone           Cover for Samsung Galaxy     iPhone SE 2nd Generation,
    Plus, 5.5-Inch, Shock-             6s Plus, Shock-Absorption           Tab A 9.7 inch Tablet with   iPhone 8 and iPhone 7, 4.7-
  Absorption Bumper Cover,                Bumper Cover, Anti-              Auto Sleep/Wake Feature,       Inch, Shock-Absorption
   Anti-Scratch Clear Back,            Scratch Clear Back, Grey –                 Red – J3222              Bumper Cover, Anti-
             $11.99                               $9.99                             $12.99                       $11.99
           Add to cart                          Add to cart                        Read more                    Add to cart




                               ←          1        2          3       4        …        12       13     →




     Categories

        CASES
             Apple
https://www.ijetech.com/product-category/cases/page/2/[06/26/2020, 11:49:55]
CASES – Page 2 – JETech Official Online Store
                      Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 7 of 41 PageID #:43
             Samsung

             Others


        SCREEN PROTECTORS

        CABLES & ADAPTERS

        OTHERS




                                                                          Support
         Search products…
                                                                                Product Registration
      Search
      Search                                                                    Warranty Claim
                                                                                Warranty Policy
                                                                                Contact Us
                                                                                FAQ
                                                                                Privacy Policy




    Find Us                                                               Follow Us

    Tel: US/Canada: 1-800-266-9986
    Mexico: 1-800-099-6418

    Hours: Mon-Fri 9:00 am-5:00 pm CST (US)                               Email: support@ijetech.com
    Mon-Fri 9:00 am-5:00 pm CDT (MX)




                                              Copyright @ 2020 - JETech. All Right Reserved.
https://www.ijetech.com/product-category/cases/page/2/[06/26/2020, 11:49:55]
CASES – Page 2 – JETech Official Online Store
                     Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 8 of 41 PageID #:44




https://www.ijetech.com/product-category/cases/page/2/[06/26/2020, 11:49:55]
CASES – Page 3 – JETech Official Online Store
                     Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 9 of 41 PageID #:45
                                                                               Contact Us         My Account                     0

                                                                               Search Here                                            

                                            




  Home / Product   ( Page3 )




  CASES
  Showing 25–36 of 151 results
                                                                                                                Sort byby
                                                                                                                Sort   popularity
                                                                                                                          popularity




  JETech Case for iPhone 11            JETech Case for iPhone Xs           JETech Laptop Sleeve for        JETech Case for Samsung
     Pro (2019), 5.8-Inch,               Max 6.5-Inch, Shock-              15.4-Inch Notebook Tablet         Galaxy S5, Protective
  Shock-Absorption Bumper              Absorption Bumper Cover               iPad Tab, Waterproof            Cover, Grey – J3013
   Cover, Anti-Scratch Clear               (Grey) – J3751C                 Shock Resistant Bag Case
   Back, HD Clear – J3490                                                   with Accessory Pocket –
             $9.99                               $12.99                             $19.99                           $11.99
           Add to cart                          Add to cart                        Add to cart                      Add to cart




https://www.ijetech.com/product-category/cases/page/3/[06/26/2020, 12:18:52]
CASES – Page 3 – JETech Official Online Store
                     Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 10 of 41 PageID #:46




   JETech Case for Samsung                 JETech Slim-Fit Case              JETech Case for Apple             JETech Case for Apple
  Galaxy S7 Protective Cover             Cover for Samsung Galaxy          iPhone 6 Plus and iPhone          iPhone 6 Plus and iPhone
  with Shock-Absorption and              Tab A 8.0 inch 2015 Tablet         6s Plus 5.5-Inch, Shock-         6s Plus, Shock-Absorption
  Carbon Fiber Design, Black               with Auto Sleep/Wake            Absorption Bumper Cover,             Bumper Cover, Anti-
           – J3442                         Feature, Blue – J3231            Anti-Scratch Clear Back,         Scratch Clear Back, Black
             $9.99                                   $12.99                         $9.99                             $9.99
           Add to cart                              Add to cart                   Add to cart                        Add to cart




   JETech Case for Samsung               JETech Case for iPhone Xs         JETech Case for iPhone 8           JETech Case for iPhone 8
  Galaxy S9+ Plus, Premium                 Max 6.5-Inch, Shock-               and iPhone 7 with                Plus and iPhone 7 Plus
  TPU Material, Shock Proof,             Absorption Bumper Cover           Microfiber and Self Stand,           Protective Cover with
      HD Clear – J0576                       (Black) – J3751A                   Black – J3420                  Shock-Absorption and
                                                                                                             Carbon Fiber Design Black
             $9.99                                   $12.99                         $9.99                             $8.99
            Read more                               Add to cart                    Read more                         Add to cart




                          ←          1          2          3      4        5      …         12          13       →




     Categories

        CASES
             Apple

             Samsung
https://www.ijetech.com/product-category/cases/page/3/[06/26/2020, 12:18:52]
CASES – Page 3 – JETech Official Online Store
                      Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 11 of 41 PageID #:47
             Others


        SCREEN PROTECTORS

        CABLES & ADAPTERS

        OTHERS




                                                                          Support
         Search products…
                                                                                Product Registration
      Search
      Search                                                                    Warranty Claim
                                                                                Warranty Policy
                                                                                Contact Us
                                                                                FAQ
                                                                                Privacy Policy




    Find Us                                                               Follow Us

    Tel: US/Canada: 1-800-266-9986
    Mexico: 1-800-099-6418

    Hours: Mon-Fri 9:00 am-5:00 pm CST (US)                               Email: support@ijetech.com
    Mon-Fri 9:00 am-5:00 pm CDT (MX)




                                              Copyright @ 2020 - JETech. All Right Reserved.


https://www.ijetech.com/product-category/cases/page/3/[06/26/2020, 12:18:52]
CASES – Page 4 – JETech Official Online Store
                    Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 12 of 41 PageID #:48
                                                                               Contact Us         My Account                     0

                                                                               Search Here                                            

                                            




  Home / Product   ( Page4 )




  CASES
  Showing 37–48 of 151 results
                                                                                                                Sort byby
                                                                                                                Sort   popularity
                                                                                                                          popularity




    JETech Case for Apple              JETech Case for iPhone 11             JETech Case for Apple           JETech Case for Apple
   iPhone 6 and iPhone 6s,              (2019), 6.1-Inch, Shock-           iPhone X and iPhone XS,          iPhone 6 and iPhone 6s,
  Shock-Absorption Bumper,             Absorption Bumper Cover,            Shock-Absorption Bumper         Shock-Absorption Bumper
   Anti-Scratch Clear Back,             Anti-Scratch Clear Back,            Cover, HD Clear – J3700        Cover, Anti-Scratch Clear
        Gold – J3196                       HD Clear – J3491                                                 Back, Rose Gold – J3194
             $9.99                              SSSSS
                                                sssss                               $9.99                            $9.99
           Add to cart                            $9.99                            Add to cart                      Add to cart
                                                Add to cart




https://www.ijetech.com/product-category/cases/page/4/[06/26/2020, 12:45:25]
CASES – Page 4 – JETech Official Online Store
                     Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 13 of 41 PageID #:49




   JETech Case for Samsung             JETech Case for Galaxy                JETech Case for Apple       JETech Case for Apple
     Galaxy S4, Protective              S10e, Protective Cover              iPhone 6 and iPhone 6s,     iPhone 6 and iPhone 6s,
     Cover, Black – J3000             with Shock-Absorption and            Shock-Absorption Bumper     Shock-Absorption Bumper
                                      Carbon Fiber Design, Black           Cover, Anti-Scratch Clear   Cover, Anti-Scratch Clear
                                                – 3475                        Back, Black – J0660         Back, Grey – J3195
             $9.99                                $9.99                             $9.99                        $9.99
            Read more                           Add to cart                        Add to cart                 Add to cart




    JETech Case for Apple               JETech Case for Apple                JETech Case for Apple      JETech Case for Samsung
   iPhone Xs and iPhone X,            iPhone SE 2nd Generation,            iPhone 6s Plus and iPhone    Galaxy S9 Plus Protective
  Shock-Absorption Bumper             iPhone 8 and iPhone 7, 4.7-            6 Plus, Slim Protective       Cover with Shock-
     Cover (Rose Gold) –                Inch, Shock-Absorption                 Cover with Shock-         Absorption and Carbon
           J3700B                        Bumper Cover Anti-                 Absorption Carbon Fiber       Fiber Design Black –
             $12.99                              $11.99                             $8.99                       $11.99
            Read more                           Add to cart                        Add to cart                 Add to cart




                      ←         1         2        3          4       5        6       …         12    13      →




     Categories

        CASES
             Apple

             Samsung
https://www.ijetech.com/product-category/cases/page/4/[06/26/2020, 12:45:25]
CASES – Page 4 – JETech Official Online Store
                      Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 14 of 41 PageID #:50
             Others


        SCREEN PROTECTORS

        CABLES & ADAPTERS

        OTHERS




                                                                          Support
         Search products…
                                                                                Product Registration
      Search
      Search                                                                    Warranty Claim
                                                                                Warranty Policy
                                                                                Contact Us
                                                                                FAQ
                                                                                Privacy Policy




    Find Us                                                               Follow Us

    Tel: US/Canada: 1-800-266-9986
    Mexico: 1-800-099-6418

    Hours: Mon-Fri 9:00 am-5:00 pm CST (US)                               Email: support@ijetech.com
    Mon-Fri 9:00 am-5:00 pm CDT (MX)




                                              Copyright @ 2020 - JETech. All Right Reserved.


https://www.ijetech.com/product-category/cases/page/4/[06/26/2020, 12:45:25]
CASES – Page 5 – JETech Official Online Store
                    Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 15 of 41 PageID #:51
                                                                               Contact Us         My Account                     0

                                                                               Search Here                                            

                                            




  Home / Product   ( Page5 )




  CASES
  Showing 49–60 of 151 results
                                                                                                                Sort byby
                                                                                                                Sort   popularity
                                                                                                                          popularity




    JETech Case for 42mm                 JETech Case for Apple               JETech Case for Apple           JETech Case for Apple
     Apple Watch, Series 3             iPhone SE, iPhone 5S and            iPhone SE, iPhone 5S and        iPhone SE, iPhone 5S and
    Series 2 (Not for Series                iPhone 5, Shock-                 iPhone 5 Cover Shock-              iPhone 5, Shock-
    1/4), Shock-Absorption              Absorption Bumper Anti-             Absorption Bumper Anti-        Absorption Bumper Anti-
   Protective Cover, Black –           Scratch Clear Back, Gold –          Scratch Clear Back, Grey –      Scratch Clear Back, BLack
             $9.99                                $9.99                             $9.99                            $9.99
           Add to cart                          Add to cart                        Add to cart                      Add to cart




https://www.ijetech.com/product-category/cases/page/5/[06/26/2020, 13:30:03]
CASES – Page 5 – JETech Official Online Store
                     Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 16 of 41 PageID #:52




    JETech Case Cover for                  JETech Case for Apple               JETech Case for Samsung        JETech Case for iPhone 6s
   Apple iPhone SE, iPhone                iPhone 6s and iPhone 6,                Galaxy S8, Protective         and iPhone 6, Protective
   5S and iPhone 5, Shock-                Ring Holder Kickstand,                   Cover with Shock-             Cover with Shock-
   Absorption Bumper Anti-               Shock-Absorption Bumper,               Absorption and Carbon           Absorption and Carbon
   Scratch Clear Back, Rose                HD Clear – 3448A-CS                  Fiber Design – 3454-CS          Fiber Design, Black –
             $9.99                                   $10.99                              $9.99                          $9.99
           Add to cart                              Add to cart                      Add to cart                      Add to cart




   JETech MacBook Pro 13                   JETech Case for Apple             JETech Case for Apple              JETech Slim-Fit Case
  Case, Hard Shell Cover for              iPhone 4 and iPhone 4s,           iPhone 4 and iPhone 4S,           Cover for Samsung Galaxy
   Apple MacBook Pro 13-                 Shock-Absorption Bumper           Logo Cut-Out Fits AT&T,            Tab S2 9.7 inch Tablet with
  Inch 2019/2018/2017/2016                Cover Anti-Scratch Clear         Sprint, Verizon, T-Mobile,         Auto Sleep/Wake Feature,
       Release (Model:                     Back Black – 0511-CS                 Black – 0440-CS                     Black – J3320
             $18.99                                  $9.99                            $10.99                           $12.99
           Add to cart                              Add to cart                      Add to cart                      Read more




                 ←         1         2          3          4      5        6         7           …       12      13        →




     Categories

        CASES
             Apple

             Samsung
https://www.ijetech.com/product-category/cases/page/5/[06/26/2020, 13:30:03]
CASES – Page 5 – JETech Official Online Store
                      Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 17 of 41 PageID #:53
             Others


        SCREEN PROTECTORS

        CABLES & ADAPTERS

        OTHERS




                                                                          Support
         Search products…
                                                                                Product Registration
      Search
      Search                                                                    Warranty Claim
                                                                                Warranty Policy
                                                                                Contact Us
                                                                                FAQ
                                                                                Privacy Policy




    Find Us                                                               Follow Us

    Tel: US/Canada: 1-800-266-9986
    Mexico: 1-800-099-6418

    Hours: Mon-Fri 9:00 am-5:00 pm CST (US)                               Email: support@ijetech.com
    Mon-Fri 9:00 am-5:00 pm CDT (MX)




                                              Copyright @ 2020 - JETech. All Right Reserved.


https://www.ijetech.com/product-category/cases/page/5/[06/26/2020, 13:30:03]
CASES – Page 6 – JETech Official Online Store
                    Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 18 of 41 PageID #:54
                                                                               Contact Us         My Account                     0

                                                                               Search Here                                            

                                            




  Home / Product   ( Page6 )




  CASES
  Showing 61–72 of 151 results
                                                                                                                Sort byby
                                                                                                                Sort   popularity
                                                                                                                          popularity




  JETech Case for iPhone SE            JETech Case for Samsung                  JETech Slim-Fit             JETech Case for Apple
   2nd Generation, iPhone 8            Galaxy S8 Plus, Protective          Lightweight Case Cover for      iPhone X and iPhone XS,
  and iPhone 7, 2-Layer Slim              Cover with Shock-                Samsung Galaxy Tab A 7.0        Shock-Absorption Bumper
   Protective Cover, Carbon             Absorption and Carbon               (SM-T280 / T285) Tablet         Cover, Black – J3700A
             Fiber                       Fiber Design – J3455              with Stand Function, Black
             $9.99                                $9.99                             $12.99                           $9.99
           Add to cart                          Add to cart                        Add to cart                      Add to cart




https://www.ijetech.com/product-category/cases/page/6/[06/26/2020, 13:53:01]
CASES – Page 6 – JETech Official Online Store
                     Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 19 of 41 PageID #:55




    JETech Case for Apple              JETech Case for Nintendo                JETech Case for Samsung     JETech Case for Apple
      iPhone X, Shock-                  Switch 2017, Protective                   Galaxy S6, Shock-       iPhone SE, iPhone 5s and
   Absorption Bumper Cover              Grip Cover with Shock-                  Absorption Cover, HD      iPhone 5, Slim Protective
           – J3701B                      Absorption and Anti-                       Clear – J0568            Cover with Shock-
                                        Scratch Design, Green –                                           Absorption, Carbon Fiber
             $9.99                               $21.99                                $9.99                       $9.99
           Add to cart                          Add to cart                           Add to cart                Add to cart




    JETech Case for Apple              JETech Case for Samsung             JETech Case for Nintendo       JETech Carrying Case for
   iPhone 4 and iPhone 4s,             Galaxy S7 Edge Protective            Switch 2017, Protective       Nintendo Switch with 20
  Shock-Absorption Bumper                 Cover with Shock-                 Grip Cover with Shock-        Game Cartridge Holders,
   Cover Anti-Scratch Clear             Absorption and Carbon                Absorption and Anti-              Black – J3611
   Back HD Clear – J0510                 Fiber Design Plum –                Scratch Design Plum –
             $9.99                               $11.99                                $21.99                     $14.99
           Add to cart                          Add to cart                           Add to cart                Add to cart




           ←          1        2         …          4         5        6          7        8        …    12      13        →




     Categories

        CASES
             Apple

             Samsung
https://www.ijetech.com/product-category/cases/page/6/[06/26/2020, 13:53:01]
CASES – Page 6 – JETech Official Online Store
                      Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 20 of 41 PageID #:56
             Others


        SCREEN PROTECTORS

        CABLES & ADAPTERS

        OTHERS




                                                                          Support
         Search products…
                                                                                Product Registration
      Search
      Search                                                                    Warranty Claim
                                                                                Warranty Policy
                                                                                Contact Us
                                                                                FAQ
                                                                                Privacy Policy




    Find Us                                                               Follow Us

    Tel: US/Canada: 1-800-266-9986
    Mexico: 1-800-099-6418

    Hours: Mon-Fri 9:00 am-5:00 pm CST (US)                               Email: support@ijetech.com
    Mon-Fri 9:00 am-5:00 pm CDT (MX)




                                              Copyright @ 2020 - JETech. All Right Reserved.


https://www.ijetech.com/product-category/cases/page/6/[06/26/2020, 13:53:01]
CASES – Page 7 – JETech Official Online Store
                    Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 21 of 41 PageID #:57
                                                                               Contact Us         My Account                     0

                                                                               Search Here                                            

                                            




  Home / Product   ( Page7 )




  CASES
  Showing 73–84 of 151 results
                                                                                                                Sort byby
                                                                                                                Sort   popularity
                                                                                                                          popularity




    JETech Case for Apple                JETech Slim-Fit Case                JETech Slim-Fit Case            JETech Slim-Fit Case
   iPhone 6 Plus and iPhone            Cover for Samsung Galaxy            Cover for Samsung Galaxy        Cover for Samsung Galaxy
    6s Plus, Slim Protective            Tab A 10.1 (SM-T580 /               Tab A 10.1 (SM-T580 /          Tab A 9.7 inch Tablet with
      Cover with Shock-                 T585) 2016 Release with             T585) 2016 Release with        Auto Sleep/Wake Feature,
   Absorption, Carbon Fiber            Auto Sleep / Wake, Purple           Auto Sleep / Wake, Red –              Blue – J3221
             $9.99                               $12.99                             $12.99                           $12.99
           Add to cart                          Add to cart                        Add to cart                      Add to cart




https://www.ijetech.com/product-category/cases/page/7/[06/26/2020, 15:26:56]
CASES – Page 7 – JETech Official Online Store
                     Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 22 of 41 PageID #:58




    JETech Slim-Fit Case               JETech Case for Samsung               JETech Slim-Fit Case         JETech Case for Nintendo
  Cover for Samsung Galaxy               Galaxy S3 Soft Clear              Cover for Samsung Galaxy        Switch 2017, Protective
  Tab A 9.7 inch Tablet with           Shock-Absorption Cover –            Tab 4 10.1 (10 Inch) Tablet     Grip Cover with Shock-
  Auto Sleep/Wake Feature,                HD Clear – J0560                 PC with Auto Sleep/Wake          Absorption and Anti-
       Purple – J3223                                                        Feature, Black – J0590        Scratch Design, Black –
             $12.99                               $9.99                                $12.99                     $21.99
           Add to cart                          Add to cart                           Read more                  Add to cart




   JETech Case Exclusively             JETech Case for Amazon                  JETech Case for Samsung    JETech Case for Samsung
    for iPhone Xs (Not for            Kindle Paperwhite (fits all                Galaxy S5, Protective      Galaxy S10 Plus S10+,
  Apple iPhone X), 5.8-Inch,           Paperwhite Generations)                   Cover, Black – J3010      Premium TPU Material,
  Shock-Absorption Bumper               Smart Cover with Auto                                              Shock Proof, HD Clear –
  Cover Anti-Scratch Clear            Sleep/Wake Black – J3415                                                      J0578
             $9.99                                $9.99                                $11.99                     $9.99
           Add to cart                          Add to cart                           Add to cart                Add to cart




           ←          1        2         …          5         6        7          8        9        …    12      13        →




     Categories

        CASES
             Apple

             Samsung
https://www.ijetech.com/product-category/cases/page/7/[06/26/2020, 15:26:56]
CASES – Page 7 – JETech Official Online Store
                      Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 23 of 41 PageID #:59
             Others


        SCREEN PROTECTORS

        CABLES & ADAPTERS

        OTHERS




                                                                          Support
         Search products…
                                                                                Product Registration
      Search
      Search                                                                    Warranty Claim
                                                                                Warranty Policy
                                                                                Contact Us
                                                                                FAQ
                                                                                Privacy Policy




    Find Us                                                               Follow Us

    Tel: US/Canada: 1-800-266-9986
    Mexico: 1-800-099-6418

    Hours: Mon-Fri 9:00 am-5:00 pm CST (US)                               Email: support@ijetech.com
    Mon-Fri 9:00 am-5:00 pm CDT (MX)




                                              Copyright @ 2020 - JETech. All Right Reserved.


https://www.ijetech.com/product-category/cases/page/7/[06/26/2020, 15:26:56]
CASES – Page 8 – JETech Official Online Store
                    Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 24 of 41 PageID #:60
                                                                               Contact Us         My Account                     0

                                                                               Search Here                                            

                                            




  Home / Product   ( Page8 )




  CASES
  Showing 85–96 of 151 results
                                                                                                                Sort byby
                                                                                                                Sort   popularity
                                                                                                                          popularity




   JETech Case for Amazon                JETech Case for Apple              JETech MacBook Pro 13          JETech Case for iPhone 8
  Fire HD 10 Tablet 10.1 (7th          iPhone 6 Plus and iPhone              Case, Hard Shell Cover         and iPhone 7 Protective
   Generation, 2017 Release            6s Plus, Shock-Absorption            Apple MacBook Pro 13-             Cover with Shock-
    Only) Smart Cover with                Bumper Cover, Anti-              inch 2019/2018/2017/2016         Absorption and Carbon
   Auto Sleep/Wake, Black –            Scratch Clear Back, Rose                 Release (Model:              Fiber Design, Black –
             $15.99                              $11.99                             $18.99                           $8.99
           Add to cart                          Add to cart                        Add to cart                      Add to cart



                                                                                                                          


https://www.ijetech.com/product-category/cases/page/8/[06/26/2020, 15:41:45]
CASES – Page 8 – JETech Official Online Store
                     Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 25 of 41 PageID #:61




   JETech Case for Samsung             JETech Case for iPhone 6s           JETech Case for iPhone X      JETech Case for Apple
  Galaxy S9 Protective Cover            Plus and iPhone 6 Plus,            and iPhone XS Protective    iPhone 7 Plus and iPhone 8
  with Shock-Absorption and              Protective Cover with                Cover with Shock-            Plus, Ring Holder
  Carbon Fiber Design, Black           Shock-Absorption, Carbon             Absorption and Carbon          Kickstand, Shock-
           – J3466                       Fiber Design, Black –               Fiber Design, Black –     Absorption Bumper Cover,
             $11.99                               $9.99                             $8.99                       $10.99
           Add to cart                          Add to cart                        Add to cart                 Add to cart




    JETech Case for Apple              JETech Case for Galaxy               JETech Case for iPhone     JETech Case for iPhone Xs
  iPhone 8 Plus and iPhone 7          S10, Protective Cover with           XR, Dual Layer Protective    and iPhone X, Dual Layer
    Plus, 5.5-Inch, Shock-              Shock-Absorption and                  Cover with Shock-           Protective Cover with
  Absorption Bumper Cover,            Carbon Fiber Dsigen, Black           Absorption, Grey – J3477     Shock-Absorption, Grey –
   Anti-Scratch Clear Back                     – J3473                                                             3476
             $11.99                               $8.99                             $7.99                       $7.99
           Add to cart                          Add to cart                        Add to cart                 Add to cart




           ←          1        2        …          6          7       8        9       10        …     12      13        →




     Categories

        CASES
             Apple

             Samsung
https://www.ijetech.com/product-category/cases/page/8/[06/26/2020, 15:41:45]
CASES – Page 8 – JETech Official Online Store
                      Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 26 of 41 PageID #:62
             Others


        SCREEN PROTECTORS

        CABLES & ADAPTERS

        OTHERS




                                                                          Support
         Search products…
                                                                                Product Registration
      Search
      Search                                                                    Warranty Claim
                                                                                Warranty Policy
                                                                                Contact Us
                                                                                FAQ
                                                                                Privacy Policy




    Find Us                                                               Follow Us

    Tel: US/Canada: 1-800-266-9986
    Mexico: 1-800-099-6418

    Hours: Mon-Fri 9:00 am-5:00 pm CST (US)                               Email: support@ijetech.com
    Mon-Fri 9:00 am-5:00 pm CDT (MX)




                                              Copyright @ 2020 - JETech. All Right Reserved.


https://www.ijetech.com/product-category/cases/page/8/[06/26/2020, 15:41:45]
CASES – Page 9 – JETech Official Online Store
                    Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 27 of 41 PageID #:63
                                                                               Contact Us         My Account                     0

                                                                               Search Here                                            

                                            




  Home / Product   ( Page9 )




  CASES
  Showing 97–108 of 151 results
                                                                                                                Sort byby
                                                                                                                Sort   popularity
                                                                                                                          popularity




   JETech Slim-Fit Case for           JETech Case for Samsung              JETech Case for Samsung        JETech Case for iPhone Xs
  Apple iPhone 7 Plus, Cover          Galaxy Tab E / Tab E Nook            Galaxy S10, Premium TPU        Max, Dual Layer Protective
   with Microfiber and Self             9.6 Tablet with Stand              Material, Shock Proof, HD         Cover with Shock-
     Stand, Black – J3430              Function, Black – J3603                   Clear – J0577             Absorption, Grey – 3479
             $9.99                               $12.99                             $9.99                            $7.99
           Add to cart                          Add to cart                        Add to cart                      Add to cart



                                                                                                                          


https://www.ijetech.com/product-category/cases/page/9/[06/26/2020, 16:04:16]
CASES – Page 9 – JETech Official Online Store
                     Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 28 of 41 PageID #:64




    JETech Case for Galaxy              JETech Case for iPhone 8           JETech Case for Samsung            JETech Case for Apple
   S10+ Plus, 6.4-Inch, Dual             Plus and iPhone 7 Plus,            Galaxy S10, Dual Layer          iPhone 8 Plus and iPhone 7
     Layer Protective Cover               Dual Layer Protective              Protective Cover with            Plus, 5.5-Inch, Shock-
    with Shock-Absorption,                 Cover with Shock-               Shock-Absorption, Grey –         Absorption Bumper Cover,
         Grey – 3471                    Absorption, Grey – J3478                     J3470                   Anti-Scratch Clear Back,
             $7.99                                $7.99                             $7.99                             $11.99
           Add to cart                           Add to cart                      Add to cart                        Add to cart




  JETech Case for Samsung                 JETech Case for iPhone           JETech Laptop Sleeve for          JETech Case for Galaxy
  Galaxy S8 Plus, Soft Clear             SE, iPhone 5s and iPhone          11.2-Inch Notebook Tablet        Note 8, Shock-Absorption
  Shock-Absorption Bumper                5, Protective Cover with            iPad Tab, Waterproof              Soft Clear Protective
       Cover – J0574                       Shock-Absorption and            Shock Resistant Bag Case           Bumper Cover – J3711
                                        Carbon Fiber Design Black           with Accessory Pocket –
             $9.99                                $9.99                            $14.99                             $9.99
            Read more                            Add to cart                      Add to cart                        Add to cart




               ←          1         2        …          7        8         9      10        11         12       13         →




     Categories

        CASES
             Apple

             Samsung
https://www.ijetech.com/product-category/cases/page/9/[06/26/2020, 16:04:16]
CASES – Page 9 – JETech Official Online Store
                      Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 29 of 41 PageID #:65
             Others


        SCREEN PROTECTORS

        CABLES & ADAPTERS

        OTHERS




                                                                          Support
         Search products…
                                                                                Product Registration
      Search
      Search                                                                    Warranty Claim
                                                                                Warranty Policy
                                                                                Contact Us
                                                                                FAQ
                                                                                Privacy Policy




    Find Us                                                               Follow Us

    Tel: US/Canada: 1-800-266-9986
    Mexico: 1-800-099-6418

    Hours: Mon-Fri 9:00 am-5:00 pm CST (US)                               Email: support@ijetech.com
    Mon-Fri 9:00 am-5:00 pm CDT (MX)




                                              Copyright @ 2020 - JETech. All Right Reserved.


https://www.ijetech.com/product-category/cases/page/9/[06/26/2020, 16:04:16]
CASES – Page 10 – JETech Official Online Store
                    Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 30 of 41 PageID #:66
                                                                                Contact Us         My Account                     0

                                                                                Search Here                                            

                                            




  Home / Product   ( Page10 )




  CASES
  Showing 109–120 of 151 results
                                                                                                                 Sort byby
                                                                                                                 Sort   popularity
                                                                                                                           popularity




   JETech Case for Samsung             JETech Case for Samsung             JETech Case for Samsung          JETech Case for Amazon
     Galaxy S5, Protective               Galaxy S7 Soft Clear               Galaxy Note3 Soft Clear         Fire HD 8 Tablet (7th / 6th
     Cover, Silver – J3011             Shock-Absorption Bumper             Shock-Absorption Cover –         Generation, 2017 and 2016
                                            Cover – J0571                      HD Clear – J0564             Release) Smart Cover with
                                                                                                            Auto Sleep/Wake, Black –
             $11.99                               $9.99                              $8.99                            $11.99
            Read more                            Add to cart                        Add to cart                      Add to cart




https://www.ijetech.com/product-category/cases/page/10/[06/26/2020, 16:26:45]
CASES – Page 10 – JETech Official Online Store
                     Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 31 of 41 PageID #:67




    JETech Case for Apple              JETech Case for Samsung               JETech Case for Apple      JETech Case for Samsung
  iPhone 6s Plus and iPhone              Galaxy S5, Protective              iPhone SE, iPhone 5s and      Galaxy S4, Protective
     6 Plus, Ring Holder               Cover, Champagne Gold –               iPhone 5, 2-Layer Slim       Cover, Gold – J3002
      Kickstand, Shock-                         J3012                        Protective Cover, Rose
  Absorption Bumper, Black                                                        Gold – J3363
             $10.99                               $11.99                              $8.99                     $11.99
           Add to cart                           Add to cart                         Add to cart               Add to cart




   JETech Case for Samsung               JETech Case for Apple              JETech Case for Galaxy      JETech Case for Samsung
     Galaxy S4, Protective             iPhone SE, iPhone 5s and               S10+ Plus, Protective     Galaxy S7 Edge Soft Clear
     Cover, Grey – J3003                 iPhone 5, 2-Layer Slim                Cover with Shock-        Shock-Absorption Bumper
                                        Protective Cover, Gold –             Absorption and Carbon           Cover – J0572
                                                 J3362                     Fiber Design Black – 3474
             $11.99                               $8.99                               $7.99                      $9.99
           Add to cart                           Add to cart                         Add to cart               Add to cart




                     ←         1        2         …            8      9         10        11       12   13       →




     Categories

        CASES
             Apple

             Samsung
https://www.ijetech.com/product-category/cases/page/10/[06/26/2020, 16:26:45]
CASES – Page 10 – JETech Official Online Store
                      Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 32 of 41 PageID #:68
             Others


        SCREEN PROTECTORS

        CABLES & ADAPTERS

        OTHERS




                                                                         Support
         Search products…
                                                                                Product Registration
      Search
      Search                                                                    Warranty Claim
                                                                                Warranty Policy
                                                                                Contact Us
                                                                                FAQ
                                                                                Privacy Policy




    Find Us                                                              Follow Us

    Tel: US/Canada: 1-800-266-9986
    Mexico: 1-800-099-6418

    Hours: Mon-Fri 9:00 am-5:00 pm CST (US)                              Email: support@ijetech.com
    Mon-Fri 9:00 am-5:00 pm CDT (MX)




                                             Copyright @ 2020 - JETech. All Right Reserved.


https://www.ijetech.com/product-category/cases/page/10/[06/26/2020, 16:26:45]
CASES – Page 11 – JETech Official Online Store
                    Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 33 of 41 PageID #:69
                                                                                Contact Us         My Account                     0

                                                                                Search Here                                            

                                            




  Home / Product   ( Page11 )




  CASES
  Showing 121–132 of 151 results
                                                                                                                 Sort byby
                                                                                                                 Sort   popularity
                                                                                                                           popularity




    JETech Case for Apple               JETech Case for Apple             JETech Case for Samsung             JETech Case for Apple
   iPhone SE, iPhone 5s and            iPhone SE, iPhone 5s and            Galaxy Tab A 10.1 (SM-            iPhone 6 and iPhone 6s,
     iPhone 5, Ring Holder              iPhone 5, 2-Layer Slim                T580 / T585, 2016            Slim Protective Cover with
       Kickstand, Shock-               Protective Cover, Black –          Release), Smart Cover with       Shock-Absorption, Carbon
    Absorption Bumper, HD                        J3360                    Auto Sleep / Wake, Black –       Fiber Design, Grey – J3607
             $10.99                               $8.99                              $12.99                           $9.99
           Add to cart                           Add to cart                        Add to cart                      Add to cart




https://www.ijetech.com/product-category/cases/page/11/[06/26/2020, 16:47:40]
CASES – Page 11 – JETech Official Online Store
                     Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 34 of 41 PageID #:70




  JETech Case for Samsung                JETech Case for All-new           JETech Case for Samsung            JETech Slim-Fit Case
    Tab A 8.0 Tablet 2017                Kindle Paperwhite (10th          Galaxy S6 Protective Cover        Cover for Samsung Galaxy
  Release (T380/T385) Smart              Generation 2018 Release          with Shock-Absorption and         Tab A 8.0 inch 2015 Tablet
       Cover with Auto                       Only) with Auto              Carbon Fiber Design, Black          with Auto Sleep/Wake
  Sleep/Wake, Black – J3235             Sleep/Wake, Black – J3418                  – J3458                    Feature, Red – J3232
             $12.99                               $11.99                           $11.99                             $12.99
           Add to cart                           Add to cart                      Add to cart                        Read more




   JETech Case for Samsung              JETech Case for Samsung              JETech Case for Apple          JETech Case for iPhone 8
    Galaxy S10e, Premium                Galaxy S9, Premium TPU              iPhone 6 and iPhone 6s,         and iPhone 7, Dual Layer
  TPU Material, Shock Proof,            Material, Shock Proof, HD          Shock-Absorption Bumper            Protective Cover with
      HD Clear – J0579                        Clear – J0575                Cover, Anti-Scratch Clear        Shock-Absorption, Grey –
                                                                            Back HD Clear – J0661                     J3756
             $9.99                                $9.99                             $9.99                             $9.99
           Add to cart                           Add to cart                      Add to cart                        Add to cart




                         ←          1        2         …         9         10      11           12     13        →




     Categories

        CASES
             Apple

             Samsung
https://www.ijetech.com/product-category/cases/page/11/[06/26/2020, 16:47:40]
CASES – Page 11 – JETech Official Online Store
                      Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 35 of 41 PageID #:71
             Others


        SCREEN PROTECTORS

        CABLES & ADAPTERS

        OTHERS




                                                                         Support
         Search products…
                                                                                Product Registration
      Search
      Search                                                                    Warranty Claim
                                                                                Warranty Policy
                                                                                Contact Us
                                                                                FAQ
                                                                                Privacy Policy




    Find Us                                                              Follow Us

    Tel: US/Canada: 1-800-266-9986
    Mexico: 1-800-099-6418

    Hours: Mon-Fri 9:00 am-5:00 pm CST (US)                              Email: support@ijetech.com
    Mon-Fri 9:00 am-5:00 pm CDT (MX)




                                             Copyright @ 2020 - JETech. All Right Reserved.


https://www.ijetech.com/product-category/cases/page/11/[06/26/2020, 16:47:40]
CASES – Page 12 – JETech Official Online Store
                    Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 36 of 41 PageID #:72
                                                                                Contact Us         My Account                   0

                                                                                Search Here                                          

                                            




  Home / Product   ( Page12 )




  CASES
  Showing 133–144 of 151 results
                                                                                                                 Sort byby
                                                                                                                 Sort   popularity
                                                                                                                           popularity




    JETech Slim-Fit Case               JETech Case for Amazon               JETech Case for Apple           JETech Case for Samsung
  Cover for Samsung Galaxy                Fire 7 Tablet (7th               iPhone SE, iPhone 5s and           Galaxy S4, Protective
  Tab A 8.0 inch 2015 Tablet           Generation 2017 Release               iPhone 5, Ring Holder            Cover, Silver – J3001
    with Auto Sleep/Wake                Only) Smart Cover with                 Kickstand, Shock-
   Feature, Purple – J3233             Auto Sleep/Wake – J3416             Absorption Bumper, Black
             $12.99                               $13.99                             $10.99                           $11.99
            Read more                            Add to cart                        Add to cart                      Read more




https://www.ijetech.com/product-category/cases/page/12/[06/26/2020, 17:01:39]
CASES – Page 12 – JETech Official Online Store
                     Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 37 of 41 PageID #:73




    JETech Case for Apple               JETech Case for Apple                JETech Slim-Fit Case       JETech Case Logo Cut-Out
   iPhone SE, iPhone 5s and            iPhone 6s and iPhone 6,             Cover for Google Nexus 7        for Apple iPhone 4 and
    iPhone 5, 2-Layer Slim             Ring Holder Kickstand,               2013 Tablet w/Stand and      iPhone 4s, Super Fit TPU,
   Protective Cover, Silver –         Shock-Absorption Bumper,             Auto Sleep/Wake Function,            Blue – J0447
             J3361                         Black – J3448                         Black – J0530
             $8.99                                $10.99                              $13.99                     $10.99
           Add to cart                           Read more                           Add to cart                Read more




    JETech Slim-Fit Case                 JETech Slim-Fit Case              JETech Case for Amazon          JETech Case for Apple
  Cover for Samsung Galaxy             Cover for Samsung Galaxy                Kindle Oasis (9th         iPhone 7 Plus, 5.5 Inch, 2-
  Tab 4 10.1 (10 Inch) Tablet           Tab A 10.1 (SM-T580 /              Generation, 2017 Release         Layer Slim Protective
  PC with Auto Sleep/Wake               T585) 2016 Release with             Only) Smart Cover with        Cover, Shock-Absorption
    Feature Blue – J0591               Auto Sleep / Wake Blue –            Auto Sleep/Wake Black –      and Carbon Fiber – J3438A
             $12.99                               $12.99                              $9.99                       $8.99
            Read more                            Add to cart                         Add to cart                Add to cart




                              ←         1         2            …      10        11         12      13    →




     Categories

        CASES
             Apple

             Samsung
https://www.ijetech.com/product-category/cases/page/12/[06/26/2020, 17:01:39]
CASES – Page 12 – JETech Official Online Store
                      Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 38 of 41 PageID #:74
             Others


        SCREEN PROTECTORS

        CABLES & ADAPTERS

        OTHERS




                                                                         Support
         Search products…
                                                                                Product Registration
      Search
      Search                                                                    Warranty Claim
                                                                                Warranty Policy
                                                                                Contact Us
                                                                                FAQ
                                                                                Privacy Policy




    Find Us                                                              Follow Us

    Tel: US/Canada: 1-800-266-9986
    Mexico: 1-800-099-6418

    Hours: Mon-Fri 9:00 am-5:00 pm CST (US)                              Email: support@ijetech.com
    Mon-Fri 9:00 am-5:00 pm CDT (MX)




                                             Copyright @ 2020 - JETech. All Right Reserved.


https://www.ijetech.com/product-category/cases/page/12/[06/26/2020, 17:01:39]
CASES – Page 13 – JETech Official Online Store
                    Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 39 of 41 PageID #:75
                                                                                Contact Us         My Account                     0

                                                                                Search Here                                            

                                            




  Home / Product   ( Page13 )




  CASES
  Showing 145–151 of 151 results
                                                                                                                 Sort byby
                                                                                                                 Sort   popularity
                                                                                                                           popularity




    JETech Slim-Fit Case               JETech Case for Samsung             JETech Case for Samsung          JETech Case for Samsung
  Cover for Samsung Galaxy               Galaxy S8 Soft Clear                  Galaxy S6, Shock-             Galaxy S6 Edge, Shock-
  Tab A 9.7 inch Tablet with           Shock-Absorption Bumper                Absorption TPU and             Absorption Cover, HD
  Auto Sleep/Wake Feature,                  Cover – J0573                    Replaceable PC Cover                 Clear – J0569
        Black – J3220                                                       Ultra Slim Fit, Black –
             $12.99                               $9.99                              $11.99                           $9.99
           Add to cart                           Add to cart                        Add to cart                      Add to cart




https://www.ijetech.com/product-category/cases/page/13/[06/26/2020, 17:14:15]
CASES – Page 13 – JETech Official Online Store
                      Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 40 of 41 PageID #:76




  JETech Case for Samsung               JETech Schutzfolie für                   JEDirect iPad Air
    Galaxy S4 Soft Clear               iPhone 8 iPhone 7, PET                    3(2019)とiPad Pro
  Shock-Absorption Cover –            Displayschutzfolie, 3 Stück               10.5(2017) ケース
     HD Clear – J0561                                                           つ スタンド オートス
                                                                                リープ       (ブラック)
             $8.99                               $14.99                                $14.99
           Add to cart                           Read more                             Read more




                                        ←          1         2        …           11        12     13




     Categories

        CASES
             Apple

             Samsung

             Others


        SCREEN PROTECTORS

        CABLES & ADAPTERS

        OTHERS




https://www.ijetech.com/product-category/cases/page/13/[06/26/2020, 17:14:15]
CASES – Page 13 – JETech Official Online Store
                    Case: 1:20-cv-03868 Document #: 1-3 Filed: 07/01/20 Page 41 of 41 PageID #:77


                                                                         Support
        Search products…
                                                                                Product Registration
      Search
      Search                                                                    Warranty Claim
                                                                                Warranty Policy
                                                                                Contact Us
                                                                                FAQ
                                                                                Privacy Policy




    Find Us                                                              Follow Us

    Tel: US/Canada: 1-800-266-9986
    Mexico: 1-800-099-6418

    Hours: Mon-Fri 9:00 am-5:00 pm CST (US)                              Email: support@ijetech.com
    Mon-Fri 9:00 am-5:00 pm CDT (MX)




                                             Copyright @ 2020 - JETech. All Right Reserved.




https://www.ijetech.com/product-category/cases/page/13/[06/26/2020, 17:14:15]
